IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


ROBERT MOORE,

             Appellant,

 v.                                                     Case No. 5D17-1946

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed September 7, 2017

3.800 Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

Robert Moore, Crawfordville, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kellie A. Nielan, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

      Appellant, Robert Moore, appeals the trial court's denial of his Florida Rule of

Criminal Procedure 3.800(a) motion on the grounds that this is the "fourth or fifth" time

Appellant has raised the same argument attacking his consecutive sentences. We affirm.

Appellant is warned that the filing of any additional successive and frivolous pro se

petitions or appeals attacking his convictions and sentences entered in the Fifth Judicial
Circuit Case No. 2007-CF-127 will result in the issuance of an order to show cause why

he should not be denied further access to this court. See State v. Spencer, 751 So. 2d

47 (Fla. 1999).

      AFFIRMED.


EVANDER, LAMBERT and EISNAUGLE, JJ., concur.




                                          2